NOT RECOMMENDED FOR PUBLICATION
                               File Name: 14a0807n.06

                                         No. 14-1293

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                 FILED
                                                                             Oct 24, 2014
JOSEPH HUBBARD,                                 )
                                                )                       DEBORAH S. HUNT, Clerk
        Plaintiff-Appellant,                    )
                                                )    ON APPEAL FROM THE UNITED
v.                                              )    STATES DISTRICT COURT FOR THE
                                                )
                                                     EASTERN DISTRICT OF MICHIGAN
WASHINGTON MUTUAL BANK, FA et al.,              )
                                                )
        Defendants-Appellees.                   )    OPINION
                                                )
                                                )
                                                )

       Before: BATCHELDER, GILMAN, and GIBBONS, Circuit Judges.

       RONALD LEE GILMAN, Circuit Judge. In October 2006, Joseph Hubbard took out a

loan from Washington Mutual Bank to buy a house with his girlfriend. He stopped making

regular payments on the loan in March 2008, and the house was sold to Federal National

Mortgage Association (Fannie Mae) at a nonjudicial foreclosure sale in September 2010.

Hubbard did not take any action in response to the sale until eight months later, when Fannie

Mae initiated eviction proceedings against him. With eviction proceedings underway, Hubbard

filed suit in the Washtenaw County Circuit Court against Washington Mutual and Fannie Mae,

claiming that procedural flaws invalidated the foreclosure against his home. The defendants then

removed the case to federal court.

       After months of discovery, Washington Mutual and Fannie Mae moved for summary

judgment on all claims. The district court granted their motion. It determined that Hubbard had
failed to present evidence of any fraud or irregularity in the foreclosure process, thus making him

subject to Michigan’s standard six-month period to redeem his house. Because Hubbard failed

to make the required payments on the loan within that time, the court concluded that he no longer

had “any legally cognizable interest” in the property. The court further decided that all of his

claims were legally and factually meritless. Hubbard now appeals that decision.

       After carefully considering the record on appeal, the briefs of the parties, and the

applicable law, we agree with the district court’s grant of summary judgment to Washington

Mutual and Fannie Mae. The issuance of a detailed written opinion by this court would be

unduly duplicative because the reasoning that supports judgment for the defendants has been

clearly articulated by the district court in a thorough and comprehensive opinion. Accordingly,

the judgment rendered by the Honorable Patrick James Duggan, Jr., United States District Judge

for the Eastern District of Michigan at Detroit, is AFFIRMED on the basis of the reasoning

detailed in his Opinion and Order dated February 6, 2014.




                                               -2-